Citation Nr: 0931985	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  08-06 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, A.A.



ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1951 to November 
1953.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the above-referenced claim.  

In November 2008, the appellant and her daughter testified 
before the undersigned Veterans Law Judge at a video 
conference hearing held at the RO located in Jackson, 
Mississippi.  A transcript of that hearing has been 
associated with the claims file.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran underwent hip surgery at a VA Medical Center 
in January 2004.  He died soon after the surgery. 
 
2. The Veteran's death certificate reflects that he died in 
January 2004 as a result of a cerebrovascular accident and 
coronary artery disease.  Other significant conditions 
contributing to his death were listed as diabetes mellitus 
and recent hip surgery.  


3. The medical evidence does not reflect that the Veteran's 
death was caused or aggravated by carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA, or by an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to disability compensation for 
the cause of the Veteran's death, pursuant to the provisions 
of 38 U.S.C.A. § 1151 are not met.  38 U.S.C.A. §§ 1151, 7104 
(West 2002); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letters dated in September 2004 and December 2004, the 
appellant was notified of the information and evidence 
necessary to substantiate her claim.  VA told the appellant 
what information she needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of 
the Board's denial of the appellant's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records have been obtained.  The claims 
file was reviewed by an appropriate VA physician for the 
purposes of obtaining a medical opinion as to whether the 
Veteran's death was caused or aggravated by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault by VA medical providers.  There is 
no indication of any additional, relevant records that the RO 
failed to obtain.


In sum, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled and no 
further action is necessary under the mandates of the VCAA.    

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151

The appellant has essentially contended that she is entitled 
to compensation benefits under 38 U.S.C.A. § 1151 because the 
Veteran's death was due to the treatment he received at a VA 
medical facility in association with a January 2004 hip 
surgery.  Specifically, she asserted that the Veteran had to 
undergo an additional surgery during the hip procedure, which 
required him to remain under anesthesia longer than was 
necessary and contributed to the conditions that caused his 
death.  She also maintained that during his post-operative 
care the Veteran did not receive adequate monitoring or 
treatment for his diabetes mellitus, that he was not given 
the proper medication to treat his various conditions, and 
that he did not receive proper assistance from VA personnel 
with transfers from his bed to a wheelchair.  The appellant 
has contended  that the Veteran received physical therapy 
within days following his surgery and that this therapy 
contributed to the deteriorating conditions that ultimately 
caused his death.  Moreover, the appellant alleged that VA 
physicians should have never advised the Veteran to undergo 
hip surgery due to his diabetes mellitus and other medical 
conditions.

At the outset, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Section 422 of Public Law 104-204. The new version 
of the law is more stringent and is effective with respect to 
claims filed on or after October 1, 1997.  As the appellant's 
claim was filed in July 2004, the current version of the law 
applies. VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2).  
Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

Facts

A review of the medical evidence of record reveals that at 
the time of his death, the Veteran had a history of diabetes 
mellitus, hypertension, coronary artery disease, atrial 
fibrillation with a pacemaker, and arthritis.

By way of a brief history, VA inpatient treatment records 
dated in January 2004 reflect that the Veteran was admitted 
to a VA hospital on January 12, 2004 for a scheduled revision 
of a left total hip athroplasty because a previously placed 
prosthesis showed polyethylene wear.  Operative consent was 
obtained.  The January 12, 2004 operative report shows that a 
complication occurred during the surgery, which required an 
additional surgery to retrieve a dislodged femoral trial 
head.  The Veteran was noted to have tolerated the procedure 
well and to be in stable condition postoperatively.

Subsequent VA inpatient treatment records dated from in 
January 2004 show that the Veteran did initially well 
postoperatively, but that his condition later deteriorated.  
Immediately following surgery, the Veteran was noted to have 
some bradycardia and a postoperative fever.  These records 
show that he was continued on his medication for atrial 
fibrillation and for diabetes mellitus.  On January [redacted], 2004, 
he was noted to be alert, have no signs of acute distress, 
and to have received physical therapy earlier that day.  
Later in the evening of January [redacted], 2004, the Veteran became 
more lethargic and a Code Blue was eventually called because 
he had become pulseless and had agonal breathing.  He was 
intubated, resuscitated and placed on a ventilator.  The 
Veteran was sent to the intensive care unit for further 
treatment, where he was noted to have experienced seizure 
activity.  Initially it was suspected that the Veteran had 
suffered a myocardial infarct.  Computed tomography (CT) 
scans were suspicious for a probable brain infarct and 
electroencephalogram readings were abnormal.  His prognosis 
was listed as poor.  The Veteran's family was informed of his 
condition and prognosis and his family ultimately decided, in 
accordance with his Advance Directive, to withdraw the 
Veteran from the ventilator.  He was unable to breath on his 
own, developed bradycardia and subsequently expired.

The certificate of death, dated in January 2004, shows that 
the Veteran died on January [redacted], 2004.  The immediate cause of 
death was determined to be cerebrovascular accident (stroke-
ischemic) and coronary artery disease.  Other significant 
conditions contributing to his death were listed as diabetes 
mellitus and recent hip surgery.  An autopsy was not 
performed.

Associated with the claims file is an August 2005 written 
statement from the appellant's daughter, A.A., further 
reiterating the appellant's contentions described above.  

A Veterans Health Administration (VHA) medical opinion was 
received by the Board in July 2009, from a neurologist, 
B.R.L., M.D., and included a review of the Veteran's claims 
file.  Dr. B.R.L. noted the Veteran's medical history, to 
include the January 2004 hip surgery and subsequent medical 
conditions described above.  Initially, the VA examiner 
indicated that there were certain issues in the case that he 
did not necessarily agree with, but that he felt it was first 
important to discuss the circumstances surrounding and the 
actual cause of the Veteran's death.  Based on his review of 
the medical evidence, Dr. B.R.L. stated his belief that 
Veteran had a cardiac arrest, which caused insufficient blood 
to be pumped to his brain; he concluded that the major damage 
in the brain lead to major brain dysfunction and resulted in 
the Veteran being removed from the ventilator.  He supported 
his conclusion based on a detailed discussion of the 
Veteran's clinical test results following his hip surgery, 
just prior to his death.  

With regard to the Veteran having undergone an additional 
surgery during the January 2004 hip procedure, Dr. B.R.L. 
opined that the length of the time the Veteran was under 
anesthesia was not a relevant factor in this case.   

Dr. B.R.L. next discussed whether the hip surgery would have 
led to a cardiac event.  He opined that there was probably a 
relationship between the Veteran's surgery and his later 
cardiac event because he developed a fever after the surgery, 
indicating an infection, and because of the short period of 
time between the surgery and the events that led up to the 
Veteran's death.  He noted that medical literature has shown 
a correlation between infection and the risk of ischemia.  
Dr. B.R.L. stated that there was not sufficient evidence to 
state that the length of time the Veteran was under 
anesthesia led to an infection.  

As to the issue of whether the Veteran's hip surgery was 
warranted in the first place, Dr. B.R.L. noted that the 
Veteran was in pain prior to his surgery.  The physician 
noted that he was neither an orthopedist nor cardiologist, 
but that nothing seemed unstable about he Veteran's cardiac 
condition prior to the surgery.  

Next, Dr. B.R.L. concluded that the Veteran's diabetes was 
not a factor in this case.  He stated that he did not believe 
that the Veteran's diabetes was out of control or in any way 
led to the problem with his heart.  The physician stated that 
the Veteran was prone to ischemic heart disease and that it 
was his opinion that the probable cause of the ischemic 
incident was that the Veteran's troponin was increased.  

Dr. B.R.L. also opined that the treatment the Veteran 
received seemed to be excellent.  He noted that the Veteran's 
glucose levels and heart were closely monitored and stated 
that his treatment following surgery could not have been 
better.  It was his opinion that no fault could be made from 
the Veteran's treatment.  Dr. B.R.L. stated that there was no 
evidence that the Veteran having received physical therapy 
after his hip surgery contributed to his condition or that 
physical therapy would have contributed to his heart 
dysfunction.  He indicated that there was nothing in his 
review that noted any mistakes were made in either the 
indications for hip surgery, the performance of the surgery, 
or the care the Veteran received after the surgery.  He 
reiterated his belief that the surgery was a precipitating 
factor in the Veteran's condition, but that it had nothing to 
do with any deficient care or carelessness in his selection 
of surgery or the treatment thereafter.  

Analysis

Following a careful review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for the cause of the Veteran's death.  The 
record does not indicate that the Veteran's death was caused 
by the carelessness, negligence, or lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of his VA medical providers in association with his January 
2004 hip surgery, or an event not reasonably foreseeable, 
such that the provisions of  38 U.S.C.A. § 1151 would be 
implicated.  Overall, the Board finds that there is no 
probative medical evidence indicating that the Veteran's 
death was proximately caused by the care he received at the 
VA medical facility.  In so determining, the Board 
acknowledges Dr. B.R.L.'s June 2009 opinion that the 
Veteran's hip surgery was a precipitating factor in the 
Veteran's deteriorating condition.  However, the physician 
went on to opine that the Veteran's condition had nothing to 
do with any deficient care or carelessness in the selection 
of the hip surgery or the treatment thereafter.  Indeed, the 
Veteran was noted to be prone to ischemic heart disease.  The 
Board also notes that the record reflects the Veteran's 
informed consent prior to the January 2004 surgery.  
Essentially, the medical evidence does not show that VA 
health providers failed to exercise the degree of care 
expected for a reasonable healthcare provider or that VA 
treated the Veteran without his informed consent.  
Accordingly, the grant of compensation benefits is not 
warranted under VA regulations.  

The Board finds the June 2009 opinion of Dr. B.R.L. to be 
highly probative to the issue at hand.  The opinion makes it 
clear that VA health care providers were not negligent in the 
Veteran's selection to undergo hip surgery, performance of 
the surgery, or the Veteran's treatment following the 
procedure.  The opinion was based on an accurate review of 
the medical record and the examiner's own medical expertise.  
It is supported by reference to physical findings in the 
medical record.  The latter fact is particularly important, 
in the Board's judgment, as the 
reference makes for a more convincing rationale.  Absent 
evidence to the contrary, the Board is not in a position to 
further question this opinion.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

In addition, the Board reiterates that there is no contrary 
medical opinion of record specifically concluding that the 
Veteran's death was caused by VA treatment.  Thus, there is 
no evidence to support the claim and the appeal must be 
denied.  

The Board has considered the appellant's assertions and her 
daughter's lay statements that the Veteran's January 2004 hip 
surgery and subsequent medical care are the proximate cause 
of his death. The Board finds that a lay person, such as the 
appellant and A.A., is not be competent to offer an opinion 
on a matter clearly requiring medical expertise, such as 
linking the Veteran's death to VA medical treatment.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, the credible medical evidence does not support a 
finding that the Veteran's death resulted from carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the attending VA 
personnel or as the result of an event that could not 
reasonably have been foreseen or anticipated by a competent 
and prudent healthcare provider.  While the Board is 
sympathetic to the appellant's claim, it is bound by the 
governing laws and regulations regarding the grant of VA 
benefits and has no authority to step beyond those laws.  As 
the preponderance of the evidence is against the appellant's 
claim, the benefit of the doubt provision does not apply and 
the claim must be denied. 


ORDER

Entitlement to Dependency and Indemnity Compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 for the cause of the 
Veteran's death is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


